 



EXHIBIT 10.20(b)

STOCK PURCHASE AGREEMENT

     THIS STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of August 18,
2004, is among (i) Cinemark Empreendimentos e Participacões, Ltda (the
“Purchaser”), (ii) Prona Global Ltd. (“Prona”), (iii) Edgar Gleich, (iv)
Riccardo Arduini, (v) Moises Pinsky, (vi) Eduardo Alalou, and (vii) Roberto Luiz
Leme Klabin; Prona, Edgar Gleich, Riccardo Arduini, Moises Pinsky, Eduardo
Alalou and Roberto Luiz Leme Klabin are sometimes referred to individually as a
“Seller” and collectively as the “Sellers”.

R E C I T A L S

     A. Cinemark USA, Inc., Lee Roy Mitchell, Venture II Equity Holdings
Corporation (“Venture” II”), Kristal Holdings Limited (“Kristal”) and NN
Participações Ltda. (“NN”) are parties to that certain Option and Voting
Agreement dated November 13, 2001, as amended to the date hereof (the “Option
Agreement”), pursuant to which Venture II, Kristal and NN would have the right
to cause Cinemark USA, Inc. and/or Lee Roy Mitchell to purchase shares of
Cinemark Brasil S.A. owned by Venture II, Kristal and NN (the “Liquidity
Option”) upon the occurrence of certain events.

     B. Cinemark USA, Inc. has notified Venture II, Kristal, and NN of the
occurrence of an event which triggered the Liquidity Option.

     C. Venture II, Kristal and NN have exercised the Liquidity Option in
accordance with the terms of the Option Agreement.

     D. The parties hereto have agreed upon the price per share to be paid for
the shares of Cinemark Brasil S.A.

     E. The Parties have agreed that Purchaser would be the entity acquiring all
of the quotas issued by NN.

     F. Sellers have agreed to sell such quotas to the Purchaser in accordance
with the terms and conditions contained herein;

     ACCORDINGLY, in consideration of the premises and the mutual agreements,
covenants, representations and warranties hereafter set forth, and for other
good and valuable consideration the receipt and sufficiency of which is hereby
acknowledged, the parties hereto hereby agree as follows:

1. DEFINITIONS.

     1.1 Defined Terms. Unless the context otherwise requires, the following
terms shall have the meanings herein specified for all purposes of this
Agreement, applicable to both the singular and plural forms of any of the terms
herein defined.

     “Affiliates” of any person or entity means any other person or entity
directly or indirectly controlling, controlled by, or under common control with,
such person or entity, whether through the ownership of voting securities, by
voting agreement or otherwise. For purposes of this definition, “control”, as
applied to any Person, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
Person, whether through the ownership of voting securities, by contract or
otherwise.

     “Charter Documents” means the certificate or articles of incorporation,
bylaws, partnership certificate and agreement, or other similar instrument of an
entity pursuant to which such entity was formed.

 



--------------------------------------------------------------------------------



 



     “Cinemark Brasil” means Cinemark Brasil S.A., a company organized under the
laws of Brazil.

     “Cinemark Brasil Common Stock” means the common stock of Cinemark Brasil.

     “Damages” mean all demands, claims, actions or causes of action,
assessments, losses, damages, liabilities, costs and expenses, including,
without limitation, interest, penalties, judgments, assessments, court costs and
reasonable attorneys’ fees and expenses.

     “Governmental Body” means any federal, state, local, foreign or other
governmental or quasi-governmental, or self regulatory national securities
association, agency, authority, department, commission, court, board, bureau,
instrumentality or body.

     “Laws” mean, as to any Person, all applicable treaties, laws, rules,
regulations, orders, ordinances, judgments, decrees, orders, writs and
injunctions of all Governmental Bodies (federal, state, local, foreign or
otherwise), in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

     “Lien” means any charge, mortgage, pledge, hypothecation, assignment,
encumbrance, lien (statutory or other), security interest or other encumbrance
of any kind or nature whatsoever (including, without limitation, any conditional
sale or other title retention agreement or any financing lease having
substantially the same economic effect as any of the foregoing).

     “Material Adverse Effect” means a material adverse effect on the business,
operations, property or financial condition of a Person and its Subsidiaries
taken as a whole.

     “Negocios Consulting Agreement” means that certain Private Instrument of
Intermediation and Management dated November 13, 1997, between NN and Núcleo de
Novos Negocios Ltda.

     “Person” means any individual, partnership, corporation, association, joint
stock company, trust, joint venture, unincorporated organization, exempted
company with limited liability, other entity or governmental entity or
department, agency or political subdivision thereof.

     “Purchaser Group” means the Purchaser, the directors, officers,
shareholders, employees and Affiliates of the Purchaser.

     “Related Agreements” mean any instruments and agreements contemplated
herein required to be executed and delivered pursuant to this Agreement,
including the Agreement to Terminate Agreements, the resignation of the
directors required by Section 6.1 hereof, the rescission of any power of
attorney referred to in Schedule 4.21.

     “Sellers” mean Prona, Edgar Gleich, Riccardo Arduini, Moises Pinsky,
Eduardo Alalou and Roberto Luiz Leme Klabin collectively.

     “Subsidiary” of any specified Person means a corporation or other entity of
which a majority of the voting power of the equity securities or other equity
interests is owned, directly or indirectly, by such specified Person.

     1.2 Certain Other Defined Terms. The following terms have the meanings
specified in the sections of this Agreement set forth below:

          Term

--------------------------------------------------------------------------------

  Section

--------------------------------------------------------------------------------

Alalou Purchase Price
    2.5  
Alalou Quotas
    2.5  
Arduini Purchase Price
    2.3  
Arduini Quotas
    2.3  
Pinsky Purchase Price
    2.4  

- 2 -



--------------------------------------------------------------------------------



 



          Term

--------------------------------------------------------------------------------

  Section

--------------------------------------------------------------------------------

Pinsky Quotas
    2.4  
Consents
    4.16  
Gleich Purchase Price
    2.2  
Gleich Quotas
    2.2  
Indemnitee
    9.4.1  
Indemnitee’s Certificate
    9.4.1  
Indemnitor
    9.4.1  
Klabin Purchase Price
    2.6  
Klabin Quotas
    2.6  
Prona Purchase Price
    2.1  
Prona Quotas
    2.1  
Rules
    8.13.2  

2. PURCHASE OF STOCK.

     2.1 NN Quotas Owned by Prona. On the date hereof, subject to the terms and
conditions of this Agreement, Prona sells to the Purchaser, and the Purchaser
purchases from Prona, all of the quotas that Prona holds in the capital of NN,
consisting of 2,721,485,608 (two billion, seven hundred and twenty one million,
four hundred and eighty five thousand, six hundred and eight) quotas (the “Prona
Quotas”). The total purchase price for the Prona Quotas is US$16,281,156.76
(sixteen million, two hundred and eighty one thousand, one hundred and fifty six
dollars and seventy six cents) (the “Prona Purchase Price”).

     2.2 NN Quotas Owned by Edgar Gleich. On the date hereof, subject to the
terms and conditions of this Agreement, Edgar Gleich sells to the Purchaser, and
the Purchaser purchases from Edgar Gleich, all of the quotas that Gleich holds
in the capital of NN, consisting of 66,720,643 (sixty six million, seven hundred
and twenty thousand, six hundred and forty three) quotas (the “Gleich Quotas”).
The total purchase price for the Gleich Quotas is the equivalent in Brazilian
Reais to US$399,153.03 (three hundred and ninety nine thousand, one hundred and
fifty three dollars and three cents) (the “Gleich Purchase Price”).

     2.3 NN Quotas Owned by Riccardo Arduini. On the date hereof, subject to the
terms and conditions of this Agreement, Riccardo Arduini sells to the Purchaser,
and the Purchaser purchases from Riccardo Arduini, all of the quotas that
Riccardo Arduini holds in the capital of NN, consisting of 66,720,643 (sixty six
million, seven hundred and twenty thousand, six hundred and forty three) quotas
(the “Arduini Quotas”). The total purchase price for the Arduini Quotas is the
equivalent in Brazilian Reais to US$399,153.03 (three hundred and ninety nine
thousand, one hundred and fifty three dollars and three cents) (the “Arduini
Purchase Price”).

     2.4 NN Quotas Owned by Moises Pinsky. On the date hereof, subject to the
terms and conditions of this Agreement, Moises Pinsky sells to the Purchaser,
and the Purchaser purchases from Moises Pinsky, all of the quotas that Moises
Pinsky holds in the capital of NN, consisting of 66,720,643 (sixty six million,
seven hundred and twenty thousand, six hundred and forty three) quotas (the
“Pinsky Quotas”). The total purchase price for the Pinsky Quotas is the
equivalent in Brazilian Reais to US$399,153.03 (three hundred and ninety nine
thousand, one hundred and fifty three dollars and three cents) (the “Pinsky
Purchase Price”).

     2.5 NN Quotas Owned by Eduardo Alalou. On the date hereof, subject to the
terms and conditions of this Agreement, Eduardo Alalou sells to the Purchaser,
and the Purchaser purchases from Eduardo Alalou, all of the quotas that Eduardo
Alalou holds in the capital of NN, consisting of 30,691,496 (thirty million, six
hundred and ninety one thousand, four hundred and ninety six) quotas (the
“Alalou Quotas”). The total purchase price for the Alalou Quotas is the
equivalent in Brazilian Reais to US$183,610.40 (one hundred and eighty three
thousand, six hundred and ten dollars and forty cents) (the “Alalou Purchase
Price”).

     2.6 NN Quotas Owned by Roberto Luiz Leme Klabin. On the date hereof,
subject to the terms and conditions of this Agreement, Roberto Luiz Leme Klabin
sells to the Purchaser, and the Purchaser purchases from Roberto Luiz Leme
Klabin, all of the quotas that Roberto Luiz Leme Klabin holds in the capital of
NN, consisting of 66,720,643 (sixty six million, seven hundred and twenty
thousand, six hundred and forty three) quotas (the “Klabin

- 3 -



--------------------------------------------------------------------------------



 



Quotas”). The total purchase price for the Klabin Quotas is the equivalent in
Brazilian Reais to US$399,153.03 (three hundred and ninety nine thousand, one
hundred and fifty three dollars and three cents) (the “Klabin Purchase Price”).

     2.7 Taxes. Sellers are solely responsible for the payment of any and all
taxes that may become payable as a result of the consummation of the
transactions contemplated herein, except for the Brazilian Income Tax which
shall be withheld by Purchaser on the payment of, and deducted from the Gleich
Purchase Price . The withholding tax is for the account of the Purchaser, and
its Reais value equivalent to the above mentioned dollar values shall be
deducted from the applicable purchase price. Sellers shall indemnify and hold
Purchaser harmless from and against any taxes payable by Sellers as a result of
the transactions contemplated herein (including, but not limited to any
additional Brazilian income tax) as well as any penalties and accrued interest
thereon in accordance with the provisions contained in Section 7.

     2.8 Exchange Rate. The effective exchange rate to convert the Arduini
Purchase Price, the Pinsky Purchase Price, the Alalou Purchase Price, the Gleich
Purchase Price and the Klabin Purchase Price into Reais shall be the exchange
rate of the foreign exchange agreement to be entered into on the date hereof for
the remittance of the Prona Purchase Price .

3. PRICE AND TERMS.

     3.1 Payment for Quotas of NN. Subject to the terms and conditions of this
Agreement, and in consideration of the sale and delivery of the Prona Quotas,
the Gleich Quotas, the Arduini Quotas, the Pinsky Quotas, the Alalou Quotas and
the Klabin Quotas, the Purchaser delivers to Prona, Edgar Gleich (or to an
attorney-in-fact duly empowered in Brazil), Riccardo Arduini, Moises Pinsky,
Eduardo Alalou and Roberto Luiz Leme Klabin on the date hereof in full payment
for the sale and delivery of the Prona Quotas, the Gleich Quotas, the Arduini
Quotas, the Pinsky Quotas, the Alalou Quotas and the Klabin Quotas free and
clear of all Liens, the Prona Purchase Price, the Gleich Purchase Price, the
Arduini Purchase Price, the Pinsky Purchase Price, the Alalou Purchase Price and
the Klabin Purchase Price, net of any tax withholdings required under applicable
Brazilian law, by wire transfer of immediately available funds to accounts
designated in writing by each of Prona, Edgar Gleich (or by an attorney-in-fact
duly empowered in Brazil), Riccardo Arduini, Moises Pinsky, Eduardo Alalou and
Roberto Luiz Leme Klabin. Transfer of quotas shall occur on the same date of
payment subject to confirmation (acknowledging receipt of the price through an
electronic bank credit) of the banks indicated by Prona, Edgar Gleich, Riccardo
Arduini, Moises Pinsky, Eduardo Alalou and Roberto Luiz Leme Klabin.

     3.2 Deliveries by Quotaholders of NN. On the date hereof, and upon the
payment to the quotaholders of NN referred to in Section 3.1, the quotaholders
of NN, as applicable, shall deliver to the Purchaser the following:

          (a) Transfer Notification. Evidence of the execution by Prona, Edgar
Gleich, Riccardo Arduini, Moises Pinsky, Eduardo Alalou and Roberto Luiz Leme
Klabin of an amendment to NN’s Articles of Organization prepared by Purchaser
transferring to Purchaser the Prona Quotas, the Gleich Quotas, the Arduini
Quotas, the Pinsky Quotas, the Alalou Quotas and the Klabin Quotas,
respectively;

          (b) Transfer of Director Shares. Transfer by Edgar Gleich, Riccardo
Arduini, Moises Pinsky, Eduardo Alalou and Roberto Luiz Leme Klabin to NN, for
no additional consideration, of the shares of Cinemark Brasil Common Stock
registered in each such individuals name which is evidenced by the execution by
each such individual of the transfer terms in the Stock Transfer Book of
Cinemark Brasil and the registration of the transfer in the name of NN in the
stock registry of Cinemark Brasil;

          (c) Related Agreements. Counterparts of the Related Agreements duly
executed by NN;

          (d) Certificate. A certificate of Prona duly executed by its
authorized officer certifying the Charter Documents of Prona and the corporate
authorization for the party to sign on behalf of Prona;

- 4 -



--------------------------------------------------------------------------------



 



          (e) Termination of Negocios Consulting Agreement. Evidence
satisfactory to the Purchaser that the Negocios Consulting Agreement has been
properly terminated between NN and Núcleo de Novos Negocios Ltda.;

          (f) NN Books and Records. All original books and records of NN;

          (g) Clearance Certificates. (i) A clearance certificate of federal
taxes and contributions of the Company of NN issued by the Federal Revenue
(Certidão Negativa de Débito de Tributos e Contribuições para com a Fazenda
Nacional, emitida pela Receita Federal), (ii) a clearance certificate of NN
issued by the National Institute of Social Security (Certidão Negativa de Débito
junto ao Instituto Nacional de Seguridade Social, emitida pelo Instituto
Nacional da Seguridade Social), (iii) a clearance certificate of NN issued by
the Severance Pension Fund (Certificado de Regularidade do Fundo de Garantia por
Tempo de Serviço, emitido pela Caixa Econômica Federal), and (iv) a clearance
certificate of federal debts of NN issued by the Federal Treasury (Certidão
Negativa de Inscrição de Dívida Ativa da União, emitida pela Procuradoria Geral
da Fazenda Nacional);

          (h) Termination of Inter-Shareholders Agreement. Evidence satisfactory
to Purchaser of termination of that certain agreement between Venture II,
Kristal and NN related to their respective shares of Cinemark Brasil Common
Stock; and

          (i) Deutsche Bank Fees. Evidence of payment of the fees related to
services rendered by Deutsche Bank in connection with the Cinemark Brasil Common
Stock owned by NN.

     3.3 Deliveries by the Purchaser. On the date hereof, the Purchaser delivers
to Prona the Prona Purchase Price, to Edgar Gleich (or to an attorney-in-fact
duly empowered in Brazil) the Gleich Purchase Price, to Riccardo Arduini the
Arduini Purchase Price, to Moises Pinsky the Pinsky Purchase Price, to Eduardo
Alalou the Alalou Purchase Price and to Roberto Luiz Leme Klabin the Klabin
Purchase Price, in accordance with the terms contained herein.

4. REPRESENTATIONS AND WARRANTIES BY PRONA AND CERTAIN INDIVIDUALS. Each of
Prona, Edgar Gleich, Riccardo Arduini, Moises Pinsky and Eduardo Alalou jointly
and severally hereby represents and warrants to the Purchaser with respect to
the representations and warranties contained in Sections 4.7 through 4.21, and
each of Prona, Edgar Gleich, Riccardo Arduini, Moises Pinsky, Eduardo Alalou and
Roberto Luiz Leme Klabin severally represents for himself/itself with respect to
the representations and warranties contained in Sections 4.1 through 4.7, as
applicable, that:

     4.1 Organization and Good Standing. Prona is a corporation duly organized
and validly existing under the laws of the British Virgin Islands, is in good
standing in that jurisdiction and is qualified to do business and is in good
standing as a foreign corporation in any other jurisdiction where the failure to
be so qualified or in good standing would have a material adverse effect on the
validity or enforceability of this Agreement or its ability to timely perform
its obligations thereunder.

     4.2 Authority. Prona has the power and authority to enter into this
Agreement and the Related Agreements and will at all times have the corporate
power and authority to perform its obligations under this Agreement and the
Related Agreements.

     4.3 Validity for Prona. This Agreement and the Related Agreements have been
duly authorized by all requisite action on Prona’s part, have been executed and
delivered by it, and this Agreement and the Related Agreements constitute its
valid and binding obligation, enforceable in accordance with the terms of this
Agreement and the Related Agreements.

     4.4 Validity for Individuals. Each of Edgar Gleich, Riccardo Arduini,
Moises Pinsky, Eduardo Alalou and Roberto Luiz Leme Klabin has the legal
capacity to execute, deliver and perform his obligations under this Agreement
and the Related Agreements. This Agreement is, and each of the Related
Agreements, executed and delivered to Purchaser by each of Edgar Gleich,
Riccardo Arduini, Moises Pinsky, Eduardo Alalou and Roberto

- 5 -



--------------------------------------------------------------------------------



 



Luiz Leme Klabin on the date hereof are valid and legally binding obligations of
each of them enforceable against them in accordance with its terms.

     4.5 Ownership. The Prona Quotas are owned by Prona, the Gleich Quotas are
owned by Edgar Gleich, the Arduini Quotas are owned by Riccardo Arduini, the
Pinsky Quotas are owned by Moises Pinsky, the Alalou Quotas are owned by Eduardo
Alalou and the Klabin Quotas are owned by Roberto Luiz Leme Klabin, free and
clear of any Lien, claim or encumbrance of any kind or nature whatsoever, and,
on the date hereof, the Purchaser acquires valid, indefeasible and marketable
title as to the relevant parties to the Prona Quotas, the Gleich Quotas, the
Arduini Quotas, the Pinsky Quotas, the Alalou Quotas and the Klabin Quotas free
and clear of any Lien, claim or encumbrance of any kind or nature whatsoever.

     4.6 No Violation by Prona. Neither the execution, delivery or performance
by Prona of this Agreement or any of the Related Agreements, nor the
consummation by Prona of the transactions contemplated hereby or thereby: (a)
violates any provision of the Corporation Law of the British Virgin Islands or
the Charter Documents of NN; or (b) (i) violates, or conflicts with, or
constitutes a default (or an event or condition which, with notice or lapse of
time or both, would constitute a default) under, or breach of, (ii) results in
the termination of, or accelerates the performance required by, or causes the
acceleration of the maturity of any liability or obligation, (iii) results in
any third party having any rights in the Prona Quotas or (iv) results in the
creation or imposition of any Lien upon any of the assets of NN under, in each
case, any note, bond, mortgage, indenture, deed of trust, license, lease,
franchise, contract, commitment, understanding, arrangement, agreement,
instrument, undertaking or restriction of any kind or character to which Prona
or NN is a party or by which Prona or NN may be bound or affected or to which
any of the assets of NN may be subject.

     4.7 No Violation by Individuals. Neither the execution, delivery or
performance by each of Edgar Gleich, Riccardo Arduini, Moises Pinsky, Eduardo
Alalou and Roberto Luiz Leme Klabin of this Agreement or any other Related
Agreement to which each person is a party nor the consummation of the
transactions contemplated hereby or thereby and compliance by them with any of
the provisions hereof or thereof (a) requires any consent, approval or notice
under, violates, conflicts with, or results in a breach of any provisions of, or
constitutes a default (or any event which, with notice or lapse of time or both,
would constitute a default) under, or results in the termination of, or
accelerates the performance required by, or results in a right of termination or
acceleration or results in the creation of any Lien upon any of the properties
or assets of each of Edgar Gleich, Riccardo Arduini, Moises Pinsky, Eduardo
Alalou and Roberto Luiz Leme Klabin under, in each case, any of the terms,
conditions or provision of any agreement, instrument, undertaking or arrangement
to which they are a party or by which the Gleich Quotas, the Arduini Quotas, the
Pinsky Quotas, the Alalou Quotas or the Klabin Quotas are bound or (b) violates
any Laws.

     4.8 Intentionally Deleted.

     4.9 Organization and Good Standing of NN. NN is duly organized, validly
existing, has the power and ability to own its assets and carry on its business
as now being conducted, and has not initiated nor is subject to any insolvency
or bankruptcy proceeding.

     4.10 Capitalization of NN; Quotas Validly Issued. The authorized, issued,
and outstanding quotas of NN are 3,019,059,676 (three billion, nineteen million,
fifty nine thousand, six hundred and seventy six quotas, 2,721,485,608 (two
billion, seven hundred and twenty one million, four hundred and eighty five
thousand, six hundred and eight) quotas of which are owned by Prona, 66,720,643
(sixty six million, seven hundred and twenty thousand, six hundred and forty
three) quotas of which are owned by Edgar Gleich, 66,720,643 (sixty six million,
seven hundred and twenty thousand, six hundred and forty three) quotas of which
are owned by Riccardo Arduini, 66,720,643 (sixty six million, seven hundred and
twenty thousand, six hundred and forty three) quotas of which are owned by
Moises Pinsky, 30,691,496 (thirty million, six hundred and ninety one thousand,
four hundred and ninety six) quotas of which is owned by Eduardo Alalou and
66,720,643 (sixty six million, seven hundred and twenty thousand, six hundred
and forty three) quotas of which are owned by Roberto Luiz Leme Klabin. No other
quotas of NN are authorized, issued or outstanding. All of the issued and
outstanding quotas of NN have been duly and validly authorized and issued and R$
29,689,050.70 (twenty nine million, six hundred and eighty nine thousand and
fifty reais and seventy cents) are fully paid and non-assessable and R$
501,546.06 (five hundred and one thousand,

- 6 -



--------------------------------------------------------------------------------



 



five hundred and forty six reais and six cents) of the capital is subscribed but
not fully paid, and, upon consummation of the purchase of the Prona Quotas, the
Gleich Quotas, the Arduini Quotas, the Pinsky Quotas, the Alalou Quotas and the
Klabin Quotas as contemplated by this Agreement, the Prona Quotas, the Gleich
Quotas, the Arduini Quotas, the Pinsky Quotas, the Alalou Quotas and the Klabin
Quotas are duly and validly authorized and issued, and non-assessable, in
accordance and compliance with NN’s Charter Documents and all applicable Laws,
free and clear of any lien, claim or encumbrance of any kind or nature
whatsoever. There are no outstanding options, warrants, rights, calls,
commitments, plans, contracts or other agreements of any character granted or
issued by NN or to which NN is a party or otherwise bound, or to which NN is
otherwise subject, which provide for the purchase, sale, delivery, issuance or
transfer of any quotas of or other equity interest in NN, nor are there any
outstanding securities granted or issued by NN or any other Person that are
convertible or exchangeable into or redeemable for or otherwise evidencing the
right to purchase any quotas of or other equity interest in NN, nor have any of
the foregoing been authorized. Prona has properly registered foreign investment
capital with the Central Bank of Brazil for its investment in NN in the amount
of US$16,548,202.55 (sixteen million, five hundred and forty eight thousand, two
hundred and two dollars and fifty five cents). Edgar Gleich, a resident outside
of Brasil, has a tax basis in the Gleich Quotas equal to R$656,122.35 (six
hundred and fifty six thousand, one hundred and twenty two reais and thirty five
cents).

     4.11 Balance Sheet; Undisclosed Liabilities.

          4.11.1 Interim Financial Statements. Attached as Exhibit “A” is a true
and complete copy of the unaudited balance sheet of NN as of July 31, 2004 and
related statements of income and cash flows for the trailing twelve month period
ended July 31, 2004, with footnotes showing adjustments since July 31, 2004 for
any changes of cash or liabilities (collectively, the “Financial Statements”).
Such Financial Statements are true, accurate and correct and accurately
represent the financial condition of NN. The Financial Statements have been
prepared in accordance with Brazilian generally accepted accounting principles
consistently applied.

          4.11.2 No Undisclosed Liabilities. There are no liabilities or
obligations of NN, whether accrued, absolute, contingent or otherwise except
those reflected or otherwise provided for in the Financial Statements.

     4.12 Absence of Certain Changes. Since the date of its organization, (i) NN
has not conducted any business or entered into any oral or written contract or
agreement of any kind or nature except for the Negocios Consulting Agreement and
(ii) has not generated any taxable income, except for interest income relating
to investments of NN in financial markets.

     4.13 Subsidiaries. NN does not own, directly or indirectly, shares of the
outstanding capital stock of any Person other than Cinemark Brasil. NN has never
owned any asset since the date of its organization other than the shares of
Cinemark Brasil Common Stock.

     4.14 Compliance with Applicable Law. NN is in all material respects in
compliance with all applicable Laws.

     4.15 Litigation. There are no suits, arbitrations, claims, actions,
proceedings, investigations or inquiries in progress, pending, or threatened
against or affecting NN, its assets, or the transactions contemplated hereby or
by the Related Agreements in any court or before any arbitration panel of any
kind or before or by any Governmental Body. NN is not subject to, or in
violation of, any judgment, order, injunction or decree entered in any lawsuit
or proceeding.

     4.16 Consents. NN has all licenses, permits, consents, approvals,
authorizations and orders of Governmental Bodies and other Persons
(collectively, “Consents”) necessary to enable NN to continue to conduct its
business as presently conducted. No Consent of, or registration, declaration,
filings, or order of or with any court or any Governmental Body or other Person
is required in connection with the execution and delivery of this Agreement or
any Related Agreement by NN or the consummation of the transactions contemplated
herein or therein, except for the approval of the transaction contemplated
hereunder to be submitted to the Brazilian antitrust authorities.

- 7 -



--------------------------------------------------------------------------------



 



     4.17 Title to Properties; Liens and Encumbrances. Except for the shares of
capital stock of Cinemark Brasil, NN owns no other real, personal or intangible
property of any kind or nature. NN owns the shares of capital stock of Cinemark
Brasil free and clear of any Liens.

     4.18 Employees. NN has never had and does not now have any Person under
employment.

     4.19 Taxes. NN filed all tax returns required to be filed by it, and has
paid in full all taxes levied or imposed upon it or its properties, income or
assets (whether or not shown on, or required to be shown on any tax return)
before any such taxes became delinquent or any penalty accrued with respect
thereto. All deficiencies asserted or assessments with respect to all taxes have
been paid in full. There is no proposed tax assessment against NN. There are no
liens, charges or encumbrances of any kind or nature with respect to taxes upon
any of the assets of NN. There is no dispute or claim concerning a tax liability
of NN claimed or raised by any authority.

     4.20 By-Laws. The copy of the last amendment of the Articles of
Organization of NN attached hereto as Exhibit “B” is a complete, true and
correct copy of the Articles of Organization of NN in effect as of the date
hereof.

     4.21 Powers of Attorney. Attached as Schedule 4.21 is a true and accurate
list of all outstanding powers of attorney granted on behalf of NN. Prona hereby
delivers to Purchaser rescissions of such powers of attorney.

5. REPRESENTATIONS AND WARRANTIES BY THE PURCHASER. The Purchaser hereby
represents and warrants to Seller the following:

     5.1 Organization and Good Standing. Purchaser is a corporation,
incorporated, validly existing and in good standing under the laws of the
jurisdiction of its formation.

     5.2 Authority. Purchaser has all requisite corporate power and authority to
execute and deliver this Agreement and the Related Agreements, and to consummate
the transactions contemplated hereby or thereby. The execution, delivery and
performance by the Purchaser of this Agreement and each of the Related
Agreements has been duly authorized by the Purchaser, and no other act or
proceeding on the part of the Purchaser is necessary to authorize this Agreement
or any of the Related Agreements or the transactions contemplated hereby or
thereby. This Agreement is, and each of the other Related Agreements executed
and delivered to the Seller by the Purchaser, is a valid and legally binding
obligation of the Purchaser, enforceable against the Purchaser in accordance
with its terms, except as limited by applicable bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity (regardless of
whether such enforcement is sought in a proceeding in equity or at law).

     5.3 No Violation. Neither the execution, delivery or performance by the
Purchaser of this Agreement or any of the Related Agreements, nor the
consummation by the Purchaser of the transactions contemplated hereby or
thereby: (a) violates any provision of the Charter Documents of Purchaser; or
(b) (i) violates, or be in conflict with, or constitutes a default (or an event
or condition which, with notice or lapse of time or both, would constitute a
default) under, or breach of, or (ii) results in the termination of, or
accelerates the performance required by, or causes the acceleration of the
maturity of any liability or obligation.

     5.4 Lehman Fees. Purchaser’s affiliate has paid or will pay all amounts
owed to Lehman Brothers Inc. for the services related to the Cinemark Brasil
Common Stock.

6. OTHER AGREEMENTS.

     6.1 Resignation of Directors. On the date hereof, and upon the payment
referred to in Section 3.1, Edgar Gleich and all of his alternates shall execute
and deliver resignations from the Board of Directors of Cinemark Brasil
effective as of the date hereof.

- 8 -



--------------------------------------------------------------------------------



 



     6.2 Termination of Agreements. On the date hereof, and upon the payment
referred to in Section 3.1, Purchaser and Sellers shall execute the Agreement to
Terminate Agreements attached hereto as Exhibit “C”.

     6.3 Intentionally Deleted.

     6.4 Approval of Transaction by CADE. Purchaser will promptly cause Cinemark
Brasil to file such information and seek such approvals of the Brazilian
antitrust authorities, CADE, as shall be required with respect to the
transactions contemplated herein under the antitrust laws and regulations of
Brazil. Any costs associated with the filing with the CADE, including but not
limited to attorney’s fees and filing fees, shall be borne by Purchaser,
provided however that Purchaser and Sellers agree, at their own cost and
expense, to make available or cause to be made available promptly to Cinemark
Brasil or each other (as applicable) such information as may reasonably be
requested relative to the businesses, assets and property of Purchaser, Sellers
(exception made to specific personal information of the individuals other than
such information relating to such individuals’ investments in NN) or Cinemark
Brasil (as the case may be), as may be required to prepare such filings and to
file any additional information requested by such agencies under such laws,
rules or regulations.

     6.5 Name Change. On the date hereof, the Purchaser shall take all necessary
and appropriate action to change the name of NN to another name acceptable to
Purchaser.

     6.6 Waiver of Right of NN Quotaholders First Refusal. Each of Prona, Edgar
Gleich, Riccardo Arduini, Moises Pinsky, Eduardo Alalou and Roberto Luiz Leme
Klabin waives and forfeits his or its right of first refusal, granted to each
quotaholder in the Articles of Organization of NN, to purchase the quotas of NN
being sold by the other quotaholders.

     6.7 Registration of the Amendment to NN’s Articles of Organization. The
parties agree that Purchaser shall promptly conduct the filing and registration
of the Amendment to NN’s Articles of Organization with the competent Registry of
Commerce (Junta Comercial do Estado de São Paulo). On the date hereof NN’s
Quotaholders deliver to Purchaser all documents requested by the same in
connection with the mentioned filing, to wit, those referred to in Section
3.6.(g) and the Power of Attorney issued by Prona.

7. INDEMNIFICATION.

     7.1 Survival of Representations. All representations and warranties made by
any party to this Agreement or pursuant hereto or the Related Agreements shall
survive the date hereof.

     7.2 Prona’s and Certain Individual’s Agreement to Indemnify. Subject to the
terms and conditions of this Section 7, (i) Prona, Edgar Gleich, Riccardo
Arduini, Moises Pinsky, Eduardo Alalou and Roberto Luiz Leme Klabin each hereby
severally agree, with respect to Section 7.3.(a) below (in connection with the
representations and warranties contained in Sections 4.1 through 4.7, as
applicable), and (ii) Prona, Edgar Gleich, Riccardo Arduini, Moises Pinsky and
Eduardo Alalou each hereby jointly and severally agree, with respect to Section
7.3. (a) (provided however that the joint indemnification does not apply to the
representations and warranties contained in Section 4.1 through 4.7) and (b)
below, to indemnify, defend and hold harmless the Purchaser Group at any time
after consummation of the transactions contemplated by this Agreement, from and
against all Damages, asserted against, resulting to, imposed upon or incurred by
the Purchaser Group or any member thereof, directly or indirectly, by reason of
or resulting from:

          (a) a breach of any representation, warranty or agreement of Prona or
such individuals contained in this Agreement or the Related Agreements or any
facts or circumstances constituting such a breach; and/or

          (b) any liabilities of NN not specifically assumed under the terms of
this Agreement resulting from any act, fact or omission occurring prior to the
date hereof by NN or by any company deemed to be a predecessor of NN for which
successor liability may be ascribed to Sellers or NN, including, without
limitation, any tax liability related to events prior to the date hereof.

- 9 -



--------------------------------------------------------------------------------



 



     7.3 The Purchaser’s Agreement to Indemnify. Subject to the terms and
conditions of this Section 7, the Purchaser agrees to indemnify, defend and hold
harmless Sellers at any time after consummation of the transactions contemplated
by this Agreement, from and against all Damages asserted against, resulting to,
imposed upon or incurred by the Sellers or any member thereof, directly or
indirectly, by reason of or resulting from a breach of any representation,
warranty or agreement of the Purchaser contained in this Agreement or the
Related Agreements or any facts or circumstances constituting such a breach.

     7.4 Procedures for Resolution and Payment of Claims for Indemnification.

          7.4.1 Notice Claims Between the Parties. If a person or entity
entitled to be indemnified under this Section 7 (the “Indemnitee”) shall incur
any Damages or determine that it is likely to incur any Damages, and believes
that it is entitled to be indemnified against such Damages by a party hereunder
(the “Indemnitor”), such Indemnitee shall deliver to the Indemnitor a
certificate (an “Indemnitee’s Certificate”) signed by the Indemnitee, which
Indemnitee’s Certificate shall:

               (a) state that the Indemnitee has paid or properly accrued
Damages for which such Indemnitee is entitled to indemnification pursuant to
this Agreement; and

               (b) if and to the extent practicable, specify in reasonable
detail each individual item of Damages included in the amount so stated, the
date such item was paid or properly accrued, the basis for any anticipated
liability and basis upon which the claim for indemnification is being made and
the computation of the amount to which such Indemnitee claims to be entitled
hereunder.

          7.4.2 Agreed Claims. Claims for Damages specified in any Indemnitee’s
Certificate to which an Indemnitor shall not timely object in writing within
thirty (30) days after receipt of such Indemnitee’s Certificate and claims for
Damages the validity and amount of which shall have been the subject of a final
judicial determination are hereinafter referred to, collectively, as “Agreed
Claims”.

          7.4.3 Right to Defend. The Indemnitor shall have the right to
undertake, conduct and control, through counsel of its own choosing and at the
sole expense of the Indemnitor, the conduct and settlement of any third party
claim giving rise to indemnification hereunder, and the Indemnitee shall
cooperate with the Indemnitor in connection therewith; provided that (i) the
Indemnitor agrees to undertake such defense as an Agreed Claim hereunder without
waiver of any claim or right the Indemnitor may have against the Indemnitee with
respect to such claim, including termination of indemnification in the event
that facts or circumstances become known to the Indemnitor following the
undertaking of such defense that would terminate the Indemnitor’s obligation to
indemnify the Indemnitee hereunder, and (ii) the Indemnitor shall permit the
Indemnitee to participate in such conduct or settlement through counsel chosen
by the Indemnitee, but the fees and expenses of such counsel shall be borne by
the Indemnitee.

          7.4.4 Settlement. Anything in this Section 7.4 to the contrary
notwithstanding, (i) if there is a reasonable probability that a third party
claim may materially and adversely affect the Indemnitee other than as a result
of money damages or other money payments for which the Indemnitee would be
entitled to receive indemnification, the Indemnitee shall have the right, at its
own cost and expense, to defend, compromise or settle such claim; provided,
however, that if such claim is settled without the Indemnitor’s consent (which
consent shall not be unreasonably withheld), the Indemnitee shall be deemed to
have waived all rights hereunder against the Indemnitor for money damages
arising out of such claim, and (ii) the Indemnitor shall not, without the
written consent of the Indemnitee, settle or compromise any claim or consent to
the entry of any judgment which does not include as an unconditional term
thereof the giving by the claimant or the plaintiff to the Indemnitee a release
from all liability in respect to such claim.

     7.5 Remedies Cumulative. Except as herein expressly provided, the remedies
provided herein shall be cumulative and shall not preclude assertion by any
party hereto of any other rights or the seeking of any other remedies against
any other party hereto.

8. MISCELLANEOUS.

- 10 -



--------------------------------------------------------------------------------



 



     8.1 Expenses. Sellers and the Purchaser shall pay all their respective
expenses (including, without limitation, expenses of their attorneys,
accountants, investment bankers, consultants and travel) incurred in connection
with the transactions contemplated by this Agreement and the Related Agreements.

     8.2 Reformation and Severability. If any provision of this Agreement is
held to be illegal, invalid or unenforceable under present or future laws
effective during the term hereof in lieu of such illegal, invalid or
unenforceable provision, there shall be added automatically as a part of this
Agreement a provision as similar in terms to such illegal, invalid or
unenforceable provision as may be possible and be legal, valid and enforceable,
and the legality, validity and enforceability of the remaining provisions hereof
shall not in any way be affected or impaired thereby.

     8.3 Further Assurances. Each party hereto shall, from time to time after
the date hereof, at the request of any other party hereto and without further
consideration, promptly execute and deliver such other instruments of
conveyance, assignments, transfer and assumption, and take such other actions,
as such other party may reasonably request to more effectively consummate the
transactions contemplated by this Agreement.

     8.4 Notices. Any notice or other communication required or permitted to be
given hereunder shall be in writing and shall be sent by certified mail, return
receipt requested (or by the most nearly comparable method if mailed from or to
a location outside of the United States), or by cable, telex, telegram or
facsimile transmission, or delivered by hand or by overnight or similar delivery
service, fees prepaid, to the party to whom it is to be given at the address of
such party set forth below or to such other address for notice as such party
shall provide in accordance with the terms of this section. Except as otherwise
specifically provided in this Agreement, notice so given shall, in the case of
notice given by certified mail (or by such comparable method) be deemed to be
given and received ten (10) business days after the time of certification
thereof (or comparable act), in the case of notice so given by overnight
delivery service, on the date of actual delivery, and, in the case of notice so
given by cable, telegram, facsimile transmission, telex or personal delivery, on
the date of actual transmission or, as the case may be, personal delivery.

     
If to Prona, Edgar Gleich,
   
Riccardo Arduini, Moisés Pinsky,
   
Eduardo Alalou or
   
Roberto Luiz Leme Klabin:
  c/o Prona Global Ltd.

  Rua Dr. Renato Paes de Barros, 714

  Conjunto 64 — São Paulo – SP

  Attention: Edgar Gleich

  Copy to: Moises Pinsky

  Facsímile Number: 011-5511-3849-5340
 
   
With a copy to:
Tozzini Freire Teixeira e Silva

  Rua Líbero Badaró, 293, 21º andar

  São Paulo-SP -01095.900 Brazil

  Attention: Maria Elisa Gualandi Verri

  Facsímile Number: 55-11-3291-1111
 
   
If to Purchaser:
  Cinemark Empreendimentos Participacões Ltda.

  c/o Cinemark, Inc.

  3900 Dallas Parkway, Suite 500

  Plano, Texas 75093

  Attention: Michael Cavalier, Vice President-General Counsel

  Facsimile Number 972-665-1004

     8.5 Headings. The headings of sections contained in this Agreement are for
convenience only and shall not be deemed to control or affect the meaning or
construction of any provision of this Agreement.

- 11 -



--------------------------------------------------------------------------------



 



     8.6 Waiver. The failure of any party to insist, in any one or more
instances, upon performance of any of the terms, covenants or conditions of this
Agreement shall not be construed as a waiver or a relinquishment of any right or
claim granted or arising hereunder or of the future performance of any such
term, covenant, or condition, and such failure shall in no way affect the
validity of this Agreement or the rights and obligations of the parties hereto.

     8.7 Law Governing. This Agreement shall be governed by, construed and
enforced in accordance with the laws of the Federative Republic of Brazil
without giving effect to the conflict of laws thereof.

     8.8 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, and all of which
together shall constitute one and the same instrument notwithstanding that all
parties are not signatories to each counterpart.

     8.9 Assignability and Binding Effect. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and permitted assigns. Sellers may not assign this Agreement nor any
of the rights and obligations hereunder to any third party without the express
written consent of Purchaser. Purchaser may assign this Agreement without
Sellers’ consent to any third party who agrees to be bound by this Agreement.

     8.10 Amendments. This Agreement may not be modified, amended or
supplemented except by an agreement in writing signed by all of the parties
hereto.

     8.11 Number and Gender of Words. When the context so requires in this
Agreement, words of gender shall include either or both genders and the singular
number shall include the plural.

     8.12 Entire Agreement. This Agreement (including the Schedules and Exhibits
hereto) and the Related Agreements shall constitute the entire agreement between
the parties hereto with respect to the subject matter thereof and shall
supersede all prior negotiations, understandings and agreements, oral and
written with respect to the transactions contemplated hereby and thereby.

     8.13 Arbitration.

          8.13.1 The parties undertake to adopt the principle of good faith and
to use their best efforts towards an amicable solution as a definitive
settlement for any claim, controversy or dispute related to this Agreement.

   8.13.1.1 Should the parties be unable to reach an amicable settlement within
the period of fifteen days from the date of the relevant notice sent by one
party to the other in connection therewith, any of the parties shall, without
any further formality, be free to initiate arbitration proceedings in pursuance
thereof.

          8.13.2 The arbitration proceeding shall governed by Brazilian law and
shall be held in the city of São Paulo, State of São Paulo. The parties hereby
elect the Panel of Arbitrators of the Brazil-Canada Chamber of Commerce (the
“Panel of Arbitrators”) and undertake to accept its rules (“Rules”) effective as
of the date on which the arbitration request is presented, being admitted any
amendments convened between the parties. If the Rules are silent on any
procedural aspect they shall be supplemented by Brazilian procedural laws,
namely the relevant provisions of Federal Law No. 9,307, of September 23, 1996
and those of the Brazilian Civil Procedure Code.

          8.13.3 The Panel of Arbitrators shall consist of three
(3) arbitrators, of whom one (1) shall be nominated by Purchaser, one (1) by
Sellers or relevant Seller(s) and the third, who shall serve as chairman, shall
be chosen by the two party-appointed arbitrators, or, in the event the
party-appointed arbitrators are unable to designate the third arbitrator the
third arbitrator shall be appointed within the subsequent period of ten
(10) days in accordance with the Rules. The language of the arbitration shall be
Portuguese. The award of the arbitrators shall be final and binding. The parties
waive any right to appeal, to the extent that a right to appeal may lawfully be
waived. Each party retains the right to seek judicial assistance: (a) to compel
arbitration; (b) to obtain interim measures of

- 12 -



--------------------------------------------------------------------------------



 



protection rights prior to institution of pending arbitration and any such
action shall not be construed as a waiver of the arbitration proceedings by the
parties; and (c) to enforce any decision of the arbitrators, including the final
award. In case the parties seek judicial assistance the Central Courts of the
City of São Paulo shall have jurisdiction.

          8.13.4 If any party hereto refuses to sign the arbitration covenant,
the other party may pursue the remedies provided under the applicable law to
proceed with the arbitration. If the claim is accepted, such refusal shall be
considered unjustified, and the party that refused to sign the arbitration
covenant shall reimburse the prevailing party of its attorneys fees and costs in
pursuing the claim.

     8.14 Prevailing Language. This Agreement (including the Exhibits hereto)
and the Related Agreements have been drafted in English. On the date hereof, the
Parties agreed on the Portuguese translation of this Agreement and the Related
Agreements, which is attached to this Agreement as Exhibit D. Any translations
to any other language shall be only for convenience or for purposes of making
any necessary filings. The English version of this Agreement, including the
Exhibits and Related Agreements, shall prevail in all matters related to this
Agreement, or the applicable Exhibits or Related Agreements.

- 13 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Stock Purchase
Agreement to be executed as of the date first above written.

                  PURCHASER:    
 
                CINEMARK EMPREENDIMENTOS         E PARTICIPACOES LTDA.    
 
           

  By:   /s/Valmir Fernandes    

     

--------------------------------------------------------------------------------

     

  Name:   Valmir Fernandes    

  Title:   Director    
 
           

  By:   /s/Marcelo Bertini Derezende Barbosa    

     

--------------------------------------------------------------------------------

     

  Name:   Marcelo Bertini Derezende Barbosa    

  Title:   Director    
 
                SELLERS:    
 
                PRONA GLOBAL LTD.    
 
           

  By:   /s/Gilberto Cipullo    

  Name:   Gilberto Cipullo    

  Title:   Legal Counsel    
 
                /s/Edgar Gleich        

--------------------------------------------------------------------------------

          Edgar Gleich    
 
                /s/Riccardo Arduini        

--------------------------------------------------------------------------------

          Riccardo Arduini    
 
                /s/Moises Pinsky        

--------------------------------------------------------------------------------

          Moises Pinsky    
 
                /s/Eduardo Alalou        

--------------------------------------------------------------------------------

          Eduardo Alalou    
 
                /s/Roberto Luiz Leme Klabin        

--------------------------------------------------------------------------------

          Roberto Luiz Leme Klabin    

 